Citation Nr: 1640083	
Decision Date: 10/05/16    Archive Date: 10/19/16

DOCKET NO.  08-39 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a right leg disability, to include as secondary to a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to November 1967.  
	
These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which found that new and material evidence had not been received to reopen the claim for service connection for a right knee disability and denied service connection for a right leg disability.  

In March 2011, a Board hearing was held at the RO before the undersigned and the transcript is of record.  

In February 2014, the Board found that new and material evidence had been received to reopen the claim for service connection for a right knee disability, then remanded the claims for further development, including scheduling the Veteran for a VA examination to determine the nature and etiology of any right knee disability.  The Veteran was afforded a VA knee examination in April 2014; however, in January 2015, the Board found that the April 2014 examination was inadequate for adjudication purposes and remanded for an addendum opinion.  The Veteran had another VA knee examination in May 2015, and obtained an additional orthopedic medical expert opinion in May 2016.  The Board is therefore satisfied that there has been substantial compliance with the remand's directives with regard to the right knee claim and will proceed with review of that claim.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of service connection for a right leg disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence shows that the Veteran's right knee disability preexisted his period of active service from December 1965 to November 1967.

2.  The medical evidence of record shows that the Veteran's right knee disability was aggravated by his military service.


CONCLUSION OF LAW

The criteria for service connection for a right knee disability, on the basis of aggravation, are met.  38 U.S.C.A. §§ 1111, 1110, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

As the Board granting the claim for service connection for a right knee disability, the claim is substantiated and there are no further actions necessary on the part of VA to notify or assist.  Wensch v. Principi, 15 Vet App 362, 367- 68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim").

Law and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Every veteran is presumed to have been in sound condition at entry into service except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service.  38 U.S.C.A. § 1111.  On the other hand, where a disorder is noted on service entrance or a Veteran is otherwise not presumed sound on entrance, 38 U.S.C.A. § 1153 applies.  In such claims, the evidence of record must simply show that there was an increase in disability during service to trigger the presumption of aggravation.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  "If the presumption of aggravation under section 1153 arises, the burden then shifts to the government to show a lack of aggravation by establishing 'that the increase in disability is due to the natural progress of the disease.'" Wagner, 370 F.3d at 1096 (citing 38 U.S.C.A. § 1153 ).  This requires the government show by clear and unmistakable evidence that any increase in disability was due to the natural progress of the condition. Cotant v. Principi, 17 Vet. App. 116, 130-32   (2003); Horn v. Shinseki, 25 Vet. App. at 235   (2012) ("Once the Veteran establishes worsening, the burden shifts to the Secretary to show by clear and unmistakable evidence that the worsening of the condition was due to the natural progress of the disease."); see also 38 C.F.R. § 3.306 (b).

Service connection may be also granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310(a) (2013); Allen v. Brown, 7 Vet. App. 439 (1995).

The Board will assess both medical and lay evidence.  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises, and may also include statements from authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A layperson is not generally capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Right Knee Disability

In this case, there is extensive evidence indicating that the Veteran had a right knee disability that preexisted his active service.  In an October 1965 enlistment examination, the Veteran's lower extremities were noted to be clinically abnormal, with a note that the Veteran had a knee injury; however, he was found to be fit for induction.  In November 1965, the Veteran's private physician submitted a letter indicating that the Veteran had a middle meniscus tear of the knee, of long standing duration, that should be repaired operatively.  The Veteran was subsequently evaluated in December 1965 by an orthopedic surgeon.  The Veteran reported that approximately 10 years prior, he hit his knee on a car while playing basketball, which caused a patella dislocation.  He also reported that "only slight disability" resulted from the injury, and complained mostly of a dull ache when it rained.  X-rays showed no evidence of disease.  The evaluating surgeon concluded that the Veteran was fit for duty.  As such, the Veteran was inducted into the Army, but put on profile for moderate instability of the knee.  In January 1966, the Veteran was seen again by the same orthopedic surgeon, complaining of pain in his right knee, but examination results were normal.  Repeat x-rays in February 1966 were again normal, and there was no limitation of motion, swelling, tenderness, muscular atrophy, scars, or deformities.  The Veteran was found to have no organic knee disorder, and was fit for full active military duty.  As such, the Board finds that the existence of a preexisting right knee disability was noted at entrance and 38 U.S.C.A. § 1153 applies.

The evidence further shows that the Veteran's right knee disability was aggravated by his military service.  Service treatment records (STRs) indicate that the Veteran reported right knee pain on multiple occasions throughout his service, including in June 1966, when he reported that he hurt his knee three weeks prior while doing heavy lifting.  In July 1966, he was put on temporary restricted duty for right patella chondromalacia.  In August 1966, the Veteran was seen in Heilbronn, Germany, for a right leg injury.  He reported that his leg was hit against a truck.  X-rays showed an oblique fracture of the lateral malleolus, without displacement.  The Veteran had an orthopedic consultation for his right knee later that month and the results were "completely negative."  A September 1967 service separation examination indicates that the Veteran's lower extremities were found to be clinically normal.

In a March 2011 Board hearing, the Veteran testified that although he hurt his knee playing basketball prior to service, he was in a motor vehicle accident in service, which made the knee worse.  He testified that in 1966 or 1967, he was in Germany in a gasoline tanker in a convoy.  He asserted that the tanker's driver could not stop, and the tanker ploughed into the back of an Army truck.  As a result, he had several injuries, including to his right knee and leg.

The Veteran had a VA knee examination in April 2014.  Range of motion measurements showed flexion to 130 degrees (with objective evidence of painful motion at 100 degrees) and extension to zero degrees.  The Veteran's other symptoms included excess fatigability; interference with sitting, standing, and weight-bearing; and tenderness or pain to palpation of the joint line or soft tissue.  Muscle strength was normal and there was no instability or meniscal conditions.  X-rays did not document any degenerative or traumatic arthritis.  The examiner opined that the Veteran had one remote injury to the right knee nearly 50 years prior, and there was no evidence that the injury was aggravated beyond its normal progression.  

In May 2015, the Veteran had another VA examination.  Range of motion measurements showed flexion to 125 degrees and extension to zero degrees.  The Veteran's other symptoms included instability of station, disturbance of locomotion, and interference with standing.  Muscle strength was normal and there was no instability or meniscal conditions.  X-rays were also normal.  The examining orthopedist noted that the Veteran had a remote right knee injury with normal x-rays in 1965, and there was no record of a motor vehicle accident or knee diagnosis.  The examiner noted that current x-rays were also normal, and due to the length of time and lack of nexus, any relationship of a current right knee disability to service could not be resolved without resorting to speculation.  

In December 2015, the Board requested a medical advisory opinion from an orthopedist.  The provided opinion indicates that it is likely that the reported in-service heavy lifting and motor vehicle accident would have exacerbated a previously injured right knee.  The rationale was that the fact that the Veteran required time off suggested that the injury was severe.  The examiner also noted that injuries to the knee, in the setting of possible prior meniscus injury, are progressive and permanent.  There is no "healing" of cartilage injuries, and that if the Veteran had a prior meniscus injury, the knee would then be more prone to flare-ups and susceptible to increased wear due to loss of meniscus function.  No imaging was available in 1965 to confirm a diagnosis of a meniscus tear, although the Veteran was given such a diagnosis.

In sum, the Board finds that although the Veteran's right knee disability preexisted his period of active service, there is sufficient evidence that the right knee disability worsened during his service.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a preexisting injury or disease will be considered to have been aggravated by service "where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease").  There is probative medical evidence of record that supports the Veteran's contention that his right knee disability was worsened by an in-service injury, which is not outweighed by clear and unmistakable evidence that the increase was due to the natural progression of the disorder.  Therefore, after careful review of the evidence of record, and resolving all reasonable doubt in the Veteran's favor, the Board finds the Veteran's right knee disability was aggravated by his military service, and entitlement to service connection is warranted.  See 38 C.F.R. § 3.102; 38 U.S.C.A. § 5107 (b).


ORDER

Service connection for a right knee disability is granted.



REMAND

Unfortunately, another remand is required for the claim for service connection for a right leg disability.  Although the Board sincerely regrets the additional delay, it is necessary in light of the grant of service connection for a right knee disability.

In the 2016 medical advisory opinion, the reviewing orthopedist opined that a non-displaced lateral malleolus fracture may lead to some residual pain and stiffness in the ankle, but activity would generally not be restricted due to this injury.  The Board finds this opinion to be inadequate for abjudication purpose, as it is speculative in nature.  Moreover, the Veteran has not been provided a VA examination to ascertain the existence and nature of any right leg disability.  As such, the Veteran should be scheduled for a VA examination of the right leg and another medical opinion should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA right leg examination to determine the nature and likely etiology of any current right leg disabilities.  The entire claims file, including a copy of this REMAND, must be reviewed by the examiner in conjunction with the examination.  All indicated studies, tests, and evaluations deemed necessary should be performed.

The VA examiner shall elicit from the Veteran and record a complete medical history and report detailed examination findings referable to the claimed current left knee disability, including discussion of the August 1966 the Veteran was seen in Heilbronn, Germany, for a right service treatment record showing an oblique fracture of the lateral malleolus, without displacement.  

All right leg diagnoses shall be reported.  The examiner should also provide opinions as to the following:

(a) whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed right leg disability is related to incident, injury, or event in active service, to include as due to the August 1966 in-service injury; and

(b) whether it is at least as likely as not that any current right leg disability is causally related to and/or increased in severity by the service-connected right knee disability.  

A thorough rationale should be provided for all opinions expressed.

2.  After completing all indicated development, and any additional development deemed necessary, readjudicate the claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive supplemental statement of the case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


